CALOGERO, Justice.
The state has appealed from a district court judgment holding La.C.Cr.P. art. 493.1 unconstitutional. This is a companion case to State v. Johnson, 458 So.2d 1301 (La.1984), the cases having been consolidated for argument in this Court.
The legal issue and procedural posture in two cases are identical.1 In each the defendant has requested a jury trial because the cumulative penalty exposure he faces for the crimes with which he has been charged exceeds six months imprisonment. La. Const, art. I, § 17; State v. McCarroll, 337 So.2d 475 (La.1976). The state opposes the jury trial request, relying on La.C.Cr.P. art. 493.1. The trial court, relying on a ruling by the chief judge of that court in another case, State v. Odell, 458 So.2d 1304 (La.1984), effectively found the provision was unconstitutional. For the reasons assigned in the companion Johnson case, we hold that the lower court erred in its ruling.

Decree

The district court judgment holding that La.C.Cr.P. art. 493.1 is unconstitutional is reversed and the case is remanded to the district court for further proceedings consistent with the views expressed herein.
REVERSED; REMANDED..

. The charges, of course, are different. Defendant Hynes was charged in one information with three counts of battery on a police officer in violation of La.R.S. 14:34.2.